Citation Nr: 0001582	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder.

2.  Entitlement to service connection for shell fragment 
wound (SFW) to the face.

3.  Entitlement to service connection for shell fragment 
wound (SFW) to the left leg.

4.  Entitlement to service connection for shell fragment 
wound (SFW) to the left leg elbow.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1968 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  That rating decision also denied service connection 
for the residuals of shell fragment wounds.  

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue involving entitlement to a rating in excess of 10 
percent for the veteran's service connected PTSD is the 
subject of a remand which follows the Board's decision.  

Finally, the Board notes that, in November 1997, the veteran 
submitted a statement which may be a claim for service 
connection for "Agent Orange exposure."  This claim has not 
been adjudicated, and is not properly before the Board at 
this time.  This issue is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records do not show that the veteran 
incurred any wounds during military service.  

3.  The veteran's service personnel records do not reveal 
that the veteran was awarded a Purple Heart for wounds 
incurred during service.  

4.  The January 1968 entrance examination report noted that 
the veteran had a pre-existing 3 inch scar on his left elbow.  

5.  There is no indication in any of the evidence of record 
that the veteran's pre-existing left elbow scar increased in 
severity during military service.

6.  There is no competent medical evidence of any current 
disability resulting from an alleged shrapnel wound to the 
face. 

7.  There is no competent medical evidence of any current 
disability resulting from an alleged shrapnel wound to the 
left leg.


CONCLUSIONS OF LAW

1.  A shell fragment wound to the left elbow was not incurred 
in active military service, and the veteran's pre-existing 
scar on his left elbow was not aggravated by his active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

2.  The appellant has not presented a well grounded claim for 
service connection for the residuals of a shell fragment 
wound to the face and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

3.  The appellant has not presented a well grounded claim for 
service connection for the residuals of a shell fragment 
wound to the left leg and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran incurred shell fragment wounds 
during service; (2) whether he has any current disability of 
the face, left elbow, and left leg; and, if so, (3) whether 
these current disabilities are etiologically related to 
active service.  

The Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

However, lay evidence may be sufficient to support the first 
issue in this case, especially considering that the veteran 
asserts that he was wounded in combat.  The evidence of 
record reveals that the veteran was awarded a Combat Infantry 
Badge (CIB).  As such, the Board acknowledges that the 
veteran engaged in combat with the enemy and his allegations 
of receiving a shell fragment wound during said combat are 
consistent with the circumstances, conditions and hardships 
of such service.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1999). 

II.  Evidence

The RO has obtained the veteran's service medical records.  
These records appear to be complete.  They contain entrance 
and separation examination reports along with medical 
treatment records.  An entrance examination of the veteran 
was conducted in January 1968.  The examining physician noted 
a "3 inch scar left elbow."  On the accompanying report of 
medical history the veteran reported a history of a fracture 
of the left forearm and mild pain in his right shoulder.  
Review of the veteran's service medical records does not 
reveal any indication that he incurred a shell fragment wound 
during service.  There are treatment records which reveal 
treatment for left knee pain from March to November 1969.  
The veteran had pain, tenderness, and swelling of the left 
knee during this time. Various diagnoses were rendered 
including arthritis, bursitis, and synovitis.  Specifically, 
the record indicates that the veteran was hospitalized in May 
1969 for three days for acute left knee bursitis of unknown 
cause.  The Board has checked these dates against the 
veteran's personnel records and notes that the veteran was 
indeed in Vietnam at this period of time.  The veteran's 
September 1972 separation examination is of record.  There is 
no indication of any abnormalities noted on this examination.  
On the accompanying report of medical history, the veteran 
did not report a history of any wounds during service.  

The RO obtained copies of the veteran's separation papers, DD 
214, and copies of his service personnel records.  There is 
no indication in any of these records that the veteran was 
awarded the Purple Heart.  The veteran has asserted that he 
has a copy of his DD 214 that showed the award of a Purple 
Heart; however, he has never produced a copy of this alleged 
evidence.  

The veteran asserts that he was wounded in combat during 
service in Vietnam.  He alleges that he received shell 
fragment wounds to the face, left leg, and left elbow.  He 
asserts that he was hospitalized during service as a result 
of these wounds.  The veteran has submitted photographs which 
appear to show him in a military hospital in Vietnam with his 
left leg bandaged.  

In January 1996 a VA examination of the veteran was 
conducted.  The veteran reported that he received combat 
shrapnel wounds to the chin, left leg, and left elbow.  
Physical examination revealed a "fully mobile 3-inch scar" 
on the posterior aspect of the left elbow.  The veteran 
indicated no impairment in mobility of his left elbow.  Later 
in the examination report the examining physician stated in 
the "past aspect of the left elbow is a fully pliable, non-
attached 3-inch scar, obvious combat wound in that area.  . . 
.  the left elbow flexes 145 degrees.  Extension to null 
point.  Normal supination of 85 and pronation of 80 
degrees."  The physician also noted that on the left knee 
there was a "non-attached 1/4-inch in diameter somewhat 
nominal shrapnel injury scar.  The left knee flexes 140 
degrees.  Extension is null point."  Examination of the 
veteran's face revealed normal appearance.  In the chin area 
there was "a miniscule papule demonstrate which is nontender 
to palpation but no overt scarring or disfiguration."  The 
diagnosis included:  "superficial shrapnel wound, chin not 
manifest by scar.  . . .  posterior left elbow shrapnel wound 
manifest by scar, nontender.  Shrapnel scar proximal left 
foreleg nontender."  

At this point the Board must make some observations about the 
findings of the January 1996 VA examination report.  The 
examining physician specifically relied on a medical history 
provided by the veteran in this examination.  The veteran 
stated that he incurred a fragment wound to the left elbow 
and the physician noted a 3 inch scar on the left elbow and 
diagnosed this as a fragment wound scar.  However, as noted 
above, the veteran's entrance examination report noted that 
the veteran had a 3 inch scar on his left elbow.  The noted 
size and position is identical.

In December 1996 an MRI of the veteran's head was conducted 
at a VA medical center (VAMC).  No retained metallic 
fragments were found.  In May 1997 another VA examination of 
the veteran was conducted.  The veteran related a history of 
fragment wound to his left leg.  Physical examination of the 
left leg and knee revealed extension to 175 degrees and 
flexion to 34 degrees.  There was no effusion noted and the 
veteran had good left knee stability.  The diagnosis was 
"left knee - objectively and functionally normal."  

In November 1997 another VA examination of the veteran was 
conducted.  The veteran complained of left knee instability; 
however, physical examination revealed no instability.  A VA 
MRI examination of the left knee was conducted.  The 
impression was of small effusion and possible medial meniscal 
tears.  However, this finding was not related in anyway to 
the veteran's military service.  

In May 1997 the veteran presented sworn testimony before an 
RO hearing officer.  The veteran testified that he was "shot 
in the left arm, shrapnel in my face, shot in this [left] 
leg, shrapnel in this [left] leg."  When questioned about 
his left arm wound the veteran indicated that the bullet went 
straight though his arm and was not retained.  He also 
testified that he was awarded a Purple Heart, but that there 
is no documentation of this award.  Finally, he stated that 
he was hospitalized for over a month at Long Binh for his leg 
wound.  The veteran also testified that he had been told by 
VA physicians that he had retained shrapnel in his face and 
left leg.  

In September 1999 the veteran presented sworn testimony 
before the undersigned member of the Board.  The veteran 
again testified that he received shrapnel wounds to the left 
leg, left elbow, and face.  This time he testified that he 
was hospitalized at Long Binh for three months.  When 
directly questioned as to why he did not report his alleged 
combat wounds on his separation examination medical history 
initially the veteran answered that it did not occur to him 
to report the wounds on the medical history.  Then the 
veteran indicated that he did tell the examining physician 
but could not explain why such information was not contained 
in his separation examination.  Finally, he referred to a 
fire and missing records.

III.  Analysis

"The appellant's evidentiary assertions must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Samuels v. West, 11 Vet. App. 433, 435 (1998).  

The veteran's testimony is competent to establish the 
occurrence of an injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The veteran's lay evidence is also 
acceptable to show incurrence of his alleged shrapnel wounds 
if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  

The veteran asserts that he received shrapnel and/or gunshot 
wounds to his left, left elbow, and face.  He asserts that he 
was wounded in combat, that he was hospitalized for greater 
than an month because of these wounds, and that he received a 
Purple Heart.  He avers that the records of his 
hospitalization during service and his Purple Heart award are 
lost or destroyed.  The Board has reviewed all of the 
evidence of record.  The Board finds as fact that the 
veteran's service medical records are complete and that none 
have been destroyed.  The Board also finds as fact that the 
veteran's service personnel records are complete and that 
there are no apparent omissions of any decorations, including 
that of a Purple Heart.  

A.  Left Elbow

With respect to the veteran's left elbow, the veteran has at 
times asserted that he received a shrapnel wound to the left 
elbow.  At other times he has testified that he received a 
bullet wound to the left elbow that went clean through and 
was not retained.  The veteran informed the examining 
physician in the January 1996 VA examination that he received 
a shrapnel wound to the left elbow and based on this 
information the physician diagnosed the scar on the veteran's 
left elbow as being the result of an inservice shrapnel 
wound.  The Board finds that the veteran's testimony with 
respect to incurring a wound to the left elbow during service 
lacks credibility.  

It is also clear that the veteran purposefully misinformed 
the VA physician conducting the 1996 VA examination as to the 
history related to the scar on his left elbow.  Specifically, 
the veteran's 1968 entrance examination clearly notes the 
presence of a 3-inch scar on the veteran's left elbow prior 
to entry into active service.  The scar reported on the 1996 
VA examination is identical, a non-tender 3-inch scar of the 
left elbow.  Moreover, there has never been any indication of 
an exit wound scar on his left arm in the vicinity of his 
left elbow to support his allegations of a through and 
through bullet wound.  As such, the Board must find that the 
veteran's assertions related to his having incurred a 
fragment wound to the left elbow lack credibility.  Moreover, 
this evidence resulted in the physician rendering a diagnosis 
related to the veteran's left elbow that was in error because 
it was based upon the such information.  See Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 29 (1000).  The 
Board finds as fact that the veteran entered service with a 
nontender 3-inch scar on his left elbow.  The veteran was not 
wounded in his left elbow during service and there was no 
increase in severity of the left elbow scar during service.  
The competent medical evidence of record reveals that the 
veteran still has a nontender, 3-inch scar on his left elbow.  
As such, the preponderance of the evidence is against service 
connection for a shell fragment wound to the left elbow.  

B.  Face Wound

With respect the veteran's claim for service connection for a 
SFW to the face.  The veteran again asserts being hit with 
shrapnel in the chin area.  He has testified that he had 
retained shrapnel.  The Board will assume that the veteran 
did sustain a  shrapnel injury in the chin area.  However, 
the competent medical evidence of record reveals that the 
veteran has merely has a miniscule papule on the chin which 
is nontender to palpation with no overt scarring, no 
disfiguration, and no retained metallic fragments.  Simply 
put, the veteran does not have any current disability 
resulting from the alleged inservice SFW to the face. As 
such, the veteran does not meet the first element required 
for the claim to be well grounded.  See Caluza, 7 Vet. App. 
at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

C.  Left Leg

The veteran asserts that he incurred a SFW of the left leg, 
left knee area.  Even assuming that the veteran did incur a 
SFW to his left leg during service, there is no indication 
that he required hospitalization for the wound.  The service 
medical records reveal that the veteran did have symptoms of 
left knee pain in 1969 and required hospitalization for three 
days for aspiration of effusion of the left knee.  

The 1996 VA examination revealed that the veteran had a non-
attached 1/4-inch in diameter somewhat nominal injury scar, 
with no impairment of left knee function.  While the 
examining physician indicated that this was a nominal 
shrapnel injury scar based upon the history provided by the 
veteran, the Board strongly suspects that it is a small 
surgical scar from the inservice left knee aspiration 
procedure.  VA x-ray examination of the left knee revealed a 
normal left knee and no retained metallic fragments have ever 
been noted.  The diagnosis rendered on the May 1998 VA 
examination report was that the veteran's left knee was 
"objectively and functionally normal."  

Simply put, the veteran does not have any current disability 
resulting from the alleged inservice SFW to the left leg. As 
such, the veteran does not meet the first element required 
for the claim to be well grounded.  See Caluza, 7 Vet. App. 
at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  



IV.  Conclusion

With respect to the veteran's claims for service connection 
related to his left leg and face, the Board has thoroughly 
reviewed the claims file.  However, we  find no evidence of a 
plausible claim.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded, 
they must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a shell fragment wound of the left 
elbow is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a shell fragment wound to the face is 
denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for a shell fragment wound to the left leg 
is denied. 


REMAND

The Board  has recharacterized the issues of entitlement to 
an increased rating for PTSD  at issue in order to comply 
with the recent opinion by the United States Court of Appeals 
for Veterans Affairs (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson. 12 Vet. 
App. 132 (1999), emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected PTSD , rather than as a 
disagreement with the original rating award for this 
disorder.  

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development have not yet been fulfilled.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

The veteran asserts that he has been treated for his service 
connected PTSD at VAMC Clairmont since the 1980s.  The Board 
questions the veracity of this assertion.  However, an 
attempt should be made to retrieve these records.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In December 1996 the most recent VA psychiatric examination 
of the veteran was conducted.  The examination findings are 
equivocal at best.  In one section of the examination report 
the veteran's PTSD is described as moderate to severe, in 
another section it is described as moderate.  Another 
examination should be conducted to resolve the ambiguity.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his PTSD.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of 
treatment from VAMC Clairmont / Decatur 
dating from 1980 to present.  All 
information obtained should be made part 
of the file.  

2.  Following the above, the veteran 
should be examined by a VA psychiatrist to 
determine the nature and extent of the 
service-connected PTSD.  The report of 
examination should include a detailed 
account of all manifestations of PTSD 
found to be present.  If there are 
different psychiatric disorders, the board 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and which disorders are part of or caused 
by the service-connected disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and industrial 
capacity.  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO is reminded that stage ratings are 
permitted in a claim involving the 
initial disability rating of a service 
connected disability. Fenderson v. West, 
12 Vet. App. 119 (1999). 


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving rating the 
veteran's service connected PTSD will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


